GIERKE, Judge
(concurring in part and in the result):
I agree with the majority that appellant is not entitled to a factfinding hearing on his claims of ineffective assistance of counsel. I disagree with the legal standard used by the majority. The majority would grant appellant a hearing unless the record conclusively contradicts his affidavit. I believe that the correct standard would deny appellant a hearing unless he can overcome the presumption of verity accorded his sworn responses on the record. See Blackledge v. Allison, 431 U.S. 63, 71, 74, 97 S.Ct. 1621, 1627-28,1629, 52 L.Ed.2d 136 (1977).
In my view the result reached by the court below is consistent with prevailing federal practice. Therefore, I need not address the question whether Article 66, Uniform Code of Military Justice, 10 USC § 866 (1994), grants a Court of Criminal Appeals greater factfinding power than civilian appellate courts, by giving them power to resolve questions of fact on collateral issues raised for the first time on appeal, without resort to a factfinding hearing.
In his post-trial affidavit, appellant asserts that he told his defense counsel that he “honestly did not recall” showing the videotape to the two underage boys. At trial appellant responded under oath to the military judge’s questioning by telling the military judge, “We were watching TV and I asked them if they wanted to see a tape and they said, ‘Sure,’ and I played it.” Appellant also stipulated that he “showed the videotape to” the two boys. Upon questioning by the military judge, appellant declared under oath that the stipulation was true. Defense counsel’s affidavit asserts that appellant “did remember the incident and wanted to plead guilty to it,” and that his description of the incident was “substantially the same as he made to the military judge during the providency inquiry.” The only significant differences among the record of trial and the two affidavits are on the question whether appellant told his defense counsel that he did not remember the incident. Appellant’s post-trial assertion that he did not remember the incident is inconsistent with his detailed sworn responses during the plea inquiry, and it is the only point on which appellant’s affidavit directly contradicts defense counsel’s affidavit.
In his affidavit appellant also asserts that his defense counsel told him that he had to convince the judge that he showed the boys the tape. Defense counsel agrees that he gave appellant that advice. Defense counsel, however, emphatically asserts that he did not advise appellant to lie. Appellant stops short of asserting that he was advised to lie, saying, “I decided that maybe I just didn’t remember the incident and plead guilty to the charge.” I agree with the majority that there is no significant conflict on this point.
Next, appellant asserts that after the trial, he informed his defense counsel that Sergeant First Class (SFC) A told him that his son had related that the boys “had played the video themselves and that [appellant] was not in the area.” Defense counsel states that before trial, SFC A had told him “something to this affect [sic]” and that “the boys had watched the video on their own accord.” Both appellant’s and defense counsel’s affidavits are consistent in that they relate that the decision to plead guilty was based on the boys’ statements to criminal investigators. Neither of these affidavits are inconsistent with the Court of Criminal Appeals’ finding that appellant was guilty of “facilitating their watching of a pornographic homemade video tape.” Unpub. op. on reconsideration at 5. Neither affidavit mentions whether defense counsel and appellant discussed the uncertainty of the boys’ testimony before appellant decided to plead guilty.
Finally, appellant has submitted affidavits from SFC A and his son. The son states that “no pornographic video was physically shown to myself and my friend by SGT Ginn.” SFC A’s affidavit asserts that his son. denied accusing appellant of showing them a pornographic videotape. At trial, however, SFC A admitted that his son told him that “he was shown a video.” Defense counsel’s affidavit states that SFC A suggested that the Criminal Investigation Command (CID) may have “coerced” the boys into accusing appellant. Appellant’s affidavit admits that he was aware that the boys had told CID *250that he had shown them the video and that, “understanding that the boys made statements concerning such an event, I decided that maybe I just didn’t remember the incident and plead guilty to the charge.” There is no substantial conflict among these affidavits. What they reflect is the possibility that the boys might have recanted their CID statements if the case had been contested, but there is no assertion by appellant and no evidence that defense counsel misled appellant about the evidence against him or coerced him to plead guilty. Appellant does not assert that he would not have pleaded guilty if he had known that the boys might recant. Cf. United States v. Giardino, 797 F.2d 30, 32 (1st Cir.1986).
Turning next to the applicable legal standard, I believe that the majority opinion gives inadequate weight to the “presumption of verity” accorded to a plea inquiry and the heavy burden placed on an appellant who seeks to use post-trial affidavits to impeach sworn testimony during a plea inquiry. During the plea inquiry, appellant admitted under oath that he showed the pornographic videotape to the two boys. He did not assert any lack of memory. To the contrary, he described the, event in considerable detail. Appellant is now trying to overturn his conviction by contradicting his admissions of guilt during the plea inquiry.
In United States v. Lawson, 40 MJ 475, 476 (CMA 1994), this Court held that we will not permit an accused “to impeach his provident guilty pleas by a collateral attack of his conviction through the guise of attacking his trial defense counsel.” In United States v. Wilson, 44 MJ 223, 225 (1996), this Court held that “[njeither post-trial speculation nor post-trial affidavits as to putative defenses are a proper basis to upset guilty pleas prefaced by a providence inquiry appearing to be regular on its face.” (Citations omitted.) In my view, these recent decisions from our Court are controlling. The majority sub si-lentio overturns these two decisions by permitting appellant to impeach his guilty plea merely by asserting that he told his defense counsel that he did not remember committing an offense that he later admitted committing when questioned under oath by the military judge. See 47 MJ at 245.
Lawson and Wilson are consistent with the practice in federal district courts. In Blackledge, 431 U.S. at 73-74, 97 S.Ct. at 1628-29, the Supreme Court observed that representations made by the parties at a plea inquiry under Fed.R.Crim.P. 11, “as well as any findings made by the judge accepting the plea, constitute a formidable barrier” to overturning the guilty plea “in any subsequent collateral proceedings.” The Supreme Court remarked that “[sjolemn declarations in open court carry a strong presumption of verity.” The prevailing federal rule is that a defendant who claims that guilty pleas were the product of ineffective representation must overcome the presumption that statements made during the Rule 11 plea inquiry are truthful. Furthermore, “the presumption of truthfulness of the Rule 11 statements will not be overcome unless the allegations in the § 2255 motion are sufficient to state a claim of ineffective assistance of counsel and include credible, valid reasons why a departure from those earlier contradictory statements is now justified.” United States v. Butt, 731 F.2d 75, 80 (1st Cir.1984). Finally, a defendant will be granted an evidentiary hearing “only when the allegations [of attorney misrepresentation] were highly specific and usually accompanied by some independent corroboration.” Id. at n. 5; see also United States v. Sanderson, 595 F.2d 1021,1022 (5th Cir.1979) (defendant entitled to hearing where he offered “specific factual allegations supported by the affidavit of a reliable third person”).
In my view, appellant’s affidavit raises no issues that merit a hearing. He does not assert that his defense counsel deceived him, coerced him, or failed, to investigate his case. His affidavit lacks the “highly specific” factual allegations required to trigger further factual inquiry. Appellant does not assert his innocence or that his responses during the plea inquiry were false. He also does not assert that he would have pleaded not guilty if he had known the facts. The post-trial affidavits of SFC A and his son suggest a possibility that his son might recant his pretrial statement, but that possibility does not *251entitle appellant to repudiate his sworn testimony and guilty plea in order to explore that possibility. As eloquently stated by the Court of Appeals for the D.C. Circuit:
Were withdrawal automatic in every case where the defendant decided to alter his tactics and present his theory of the case to the jury, the guilty plea would become a mere gesture, a temporary and meaningless formality reversible at the defendant’s whim. In fact, however, a guilty plea is no such trifle, but “a grave and solemn act” which is “accepted only with care and discernment.”
United States v. Barker, 514 F.2d 208, 221 (1975), citing Brady v. United States, 397 U.S. 742, 748, 90 S.Ct. 1463, 1468-69, 25 L.Ed.2d 747 (1970).
The majority relies heavily on United States v. Giardino, 797 F.2d 30, 31 (1st Cir. 1986). In my view Giardino is not applicable to appellant’s case. Giardino pleaded guilty to aiding and abetting a drug transaction. In a post-trial affidavit, Giardino asserted that his lawyer lied by telling him that his coactor had made statements incriminating him, when in fact the coactor had claimed that Giardino was “an innocent bystander” instead of an aider and abettor. Giardino’s statements during the Rule 11 plea inquiry were consistent with his guilt as an aider and abettor, but they also were consistent with his assertion that he was an innocent bystander.
When Giardino was decided, the First Circuit had already recognized the presumption that statements made on the record during a plea inquiry are truthful. See Butt, 731 F.2d at 80. The Giardino decision, however, was unaffected by the presumption of verity, because Giardino’s post-trial claims were consistent with his sworn responses during his Rule 11 hearing. Accordingly, there was no presumption of verity to overcome. Furthermore, Giardino’s claims were “highly specific” and corroborated. See United States v. Butt, swpra
In my view, the Giardino standard relied upon by the majority applies only where the post-trial affidavits are not inconsistent with the record. Where, as in this case, appellant has made sworn responses on the record that are inconsistent with his post-trial affidavits, appellant has the burden of overcoming the presumption of verity. In my view he has not overcome that presumption in this case.
On this appellate record, I believe that the Court of Criminal Appeals acted consistently with prevailing federal law and the precedents of this Court when it rejected appellant’s claims without ordering a factfinding hearing. Accordingly, I would hold that the Court of Criminal Appeals did not err by resolving appellant’s allegations on the basis of affidavits and the record of trial.